DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-12, 16-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,201,757 to Heyn.	
As to claim 1, Heyn claims a stent delivery system (16), comprising an inner shaft (44) having a distal region (region as seen in figure 3), a stent (18) disposed along the distal region (figure 1-3), a stent cover (30) coupled to the inner shaft (col. 5 ll. 30-35), wherein the stent cover is configured to shift between a proximal position (figure 5a) where the stent cover overlies the stent and a distal position (figure 5d,) where the stent cover is advanced distally to uncover the stent (figure 5a-d, col. 6 ll. 25-30), an outer shaft (20) disposed along at least a portion of the inner shaft (figure 1-5d), a first hub (56) coupled to the outer shaft (col. 6 ll. 14-16), a second hub (60) disposed proximally of the first hub, and a hypotube (62) coupled to the second hub and extending distally toward the first hub (figure 1,2). 

As to claim 3, Heyn discloses a nosecone (40) is coupled to a distal end of the inner shaft (col. 5 ll. 30-35).
As to claim 4, Heyn discloses the stent cover is coupled to the nose cone (col. 5 ll. 30-35). 
As to claims 9, 10, Heyn discloses the outer shaft has a shoulder region (the distal end of the shaft figure 1, 5a), and wherein the shoulder region is configured to engage a proximal portion of the stent cover (figure 1, 5a).
As to claims 11, 17, Heyn claims a reverse-deploy stent delivery system (16, col. 7 ll. 54, alternatively the distal portion of the catheter actuated to deploy the stent which can read on the “reverse deploy” col. 6 ll. 25-30 ), comprising an inner shaft (44) having a distal region (region as seen in figure 3), a stent (18) disposed along the distal region (figure 1-3), a stent cover (30) coupled to the inner shaft (col. 5 ll. 30-35), wherein the stent cover is configured to shift between a delivery configuration (figure 5a) where the stent cover overlies the stent and a deployed configuration (figure 5d) where the stent cover is advanced distally to uncover the stent (figure 5a-d, col. 6 ll. 25-30), an outer shaft (20) disposed along at least a portion of the inner shaft (figure 1-5d), a first hub/handle (56) coupled to the outer shaft (col. 6 ll. 14-16), a second hub/handle (60) disposed proximally of the first hub, and a hypotube/support member (62) extending between the first hub/handle and the second hub/handle, (figure 1,2), the hypotube/support member being coupled to the second hub/handle and being coupled to the stent 
As to claims 12, 18, Heyn discloses a nosecone (40) is coupled to a distal end of the inner shaft (col. 5 ll. 30-35) and the stent cover is coupled to the nose cone (col. 5 ll. 30-35).
As to claims 16, 20, Heyn discloses the outer shaft has a shoulder region (the distal end of the shaft figure 1, 5a), and wherein the shoulder region is configured to engage a proximal portion of the stent cover (figure 1, 5a).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2013/0274870 to Lombardi.	
As to claim 1, Lombardi claims a stent delivery system (12), comprising an inner shaft (28) having a distal region (region as seen in figure 2, 3), a stent (10) disposed along the distal region (figure 1-3), a stent cover (20) coupled to the inner shaft (paragraph 148, figure 1-4), wherein the stent cover is configured to shift between a proximal position (figure 1) where the stent cover overlies the stent and a distal position (figure 3) where the stent cover is advanced distally to uncover the stent (figure 1-3, paragraph 139), an outer shaft (30) disposed along at least a portion of the inner shaft (figure 1-4), a first hub (108, figure 16 ) coupled to the outer shaft (paragraph 197-199, figure 16), a second hub (110) disposed proximally of the first hub, and a hypotube (102) coupled to the second hub and extending distally toward the first hub (figure 1,2). 

As to claim 3, Lombardi discloses a nosecone (40) is coupled to a distal end of the inner shaft (figure 1, paragraph 148).
As to claim 4, Lombardi discloses the stent cover is coupled to the nose cone (figure 1). 
As to claim 5, Lombardi discloses a midshaft (26, 32) disposed between the inner shaft and outer shaft (figure 4).
As to claim 6, Lombardi discloses the midshaft includes a distal stop (24).
As to claim 7, Lombardi discloses the distal stop is disposed distally of the stent and is capable of preventing distal movement of the stent during deployment (figure 1, 2, paragraph 143).
As to claim 8, Lombardi discloses the distal stop includes a ring, a band, a step, a bushing, or a sleeve (figure 1-3, paragraph 143).
As to claims 9, 10, Lombardi discloses the outer shaft has a shoulder region (22b), and wherein the shoulder region is configured to engage a proximal portion of the stent cover (paragraph 173, in order for the ends toe register each other, the ends will contact each other).
As to claims 11, 17, Lombardi claims a reverse-deploy stent delivery system (10, paragraph 139, the distal movement of the distal shaft to deliver the device will read on a reverse deployment), comprising an inner shaft (28) having a distal region (region as seen in figure 2,3), a stent (10) disposed along the distal region (figure 1-3), a stent cover (20) coupled to the inner shaft (paragraph 
As to claims 12, 18, Lombardi discloses a nosecone (40) is coupled to a distal end of the inner shaft (figure 1) and the stent cover is coupled to the nose cone (figure 1).
As to claim 13, 14, 19, Lombardi discloses a midshaft (26, 32) disposed between the inner shaft and outer shaft (figure 4), the midshaft includes a distal stop (24).
As to claim 15, Lombardi discloses the distal stop is disposed distally of the stent and is capable of preventing distal movement of the stent during deployment (figure 1, 2, paragraph 143).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2007/0233222 to Roeder, U.S. Patent Publication 2009/0254165 to Tabor, U.S. Patent Publication 2010/0100167 to Bortlein, U.S. Patent Publication 2010/028768 to Alkhatib , U.S. Patent Publication 2012/0271411 to Duhay, U.S. Patent Publication 2012/0296407 to Caselnova, U.S. Patent Publication 2013/0231735 to Deem all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771